[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant, Pamela Piecka, moves to modify pendente lite child support and alimony orders because of an alleged substantial increase in the plaintiff's income.
On December 14, 1998, the court, Kocay, J., accepted the parties' agreement and ordered the plaintiff, Frank Piecka, to pay the defendant $300 per week as child support and $250 per week as alimony until February 15, 1999 at which time the alimony would rise to $300 per week, pendente lite. On April 12, 1999, after an evidentiary hearing, the court, Kocay, J., modified the alimony order to $200 per week and left the support order at $300 per week. The defendant seeks to modify these orders. On August 23, 1999, the court held an evidentiary hearing on these motions.
The parties agree that Judge Kocay used a gross weekly income figure for the plaintiff of $1,250 in arriving at his decision of April 12, 1999. After reviewing the testimony and exhibits admitted, the court concludes that the plaintiff's income since April 12, 1999, the date of the last modification, remains substantially unchanged.
CT Page 11633 Consequently, the motions to modify are denied.
Sferrazza, J.